EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
3. (Currently Amended) The power supply control system according to claim [[2]] 1, wherein the first switch, the second switch, and the third switch are N-channel MOSFETs; and wherein a source of the first switch, a source of the second switch, and a source of the third switch are connected to each other, a drain of the first switch is connected to the first power supply and the first system, a drain of the second switch is connected to the second power supply and the second system, and a drain of the third switch is connected to the power supply unit.  
4. (Currently Amended) The power supply control system according to claim [[2]] 1, further comprising: a control unit configured to control the first switch and the second switch, wherein when a voltage of the first power supply system is lower than a predetermined value or a current value of a current that flows from the second power supply to the second switch and the first switch is larger than a predetermined value, the control unit sets the second switch in an off state; and wherein when a voltage of the second power supply system is lower than a predetermined value or a current value of a current that flows from the first power supply to the first switch and the second switch is larger than a predetermined value, the control unit sets the first switch in an off state.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein a third switch that is a MOSFET, the third switch being provided between the first switch and the power supply unit and between the second switch and the power supply unit, the third switch being configured to cut off a current flowing from a side of the power supply unit to both a side of the first power supply system and a side of the second power supply system in an off state of the third switch; wherein the first switch cuts off a current flowing from a side of the first power supply system to a side of the power supply unit in an off state of the first switch; and wherein the second switch cuts off a current flowing from a side of the second power supply system to a side of the power supply unit in an off state of the second switch as cited with the rest of the claimed limitations.
Claim 6 is allowed because the prior art of record does not disclose nor render obvious wherein the power supply unit includes a power output unit, and a voltage conversion unit including a unit that steps down power output from the power output unit to output the stepped-down power to the first switch and the second switch, and that cuts off a current flowing from a side of the first switch and a side of the second switch; wherein the first switch cuts off a current flowing from a side of the power supply unit to a side of the first power supply system in an off state of the first switch; and wherein the second switch cuts off a current flowing from a side of the power supply unit to a side of the second power supply system in an off state of the second switch, the power supply control system further comprising: a housing configured to house the voltage conversion unit, the first switch, the second switch, and a wiring connecting the voltage conversion unit, the first switch, and the second switch as cited with the rest of the claimed limitations.
Claims 3-5 and 7 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842